DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/11/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: wherein, in plan view, the second side of the lid includes a first indented portion (currently amended claim 1).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 Currently amended limitations to claim 1, such as: wherein, in plan view, the second side of the lid includes a first indented portion as a first cut-out portion, are new matters into the disclosure of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, in-so-far as clear, is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (U.S. 2017/0033038; hereinafter Nakagawa) in view of Hanada et al. (U.S. 2004/0166763; hereinafter Hanada).
Regarding claim 1, Nakagawa discloses a semiconductor device comprising:
a wiring substrate ITP (fig. 26, ¶0073) having a first main surface (e.g. a top surface), a second main surface (e.g. a bottom surface) opposite the first main surface, and a first side (see labeled fig. 26) extending in a first direction (see labeled fig. 26);

a first capacitor CDC (see labeled fig. 26, ¶0059) mounted on the first main surface of the wiring substrate ITP except an area on which the semiconductor chip CHP2 (fig. 26) is mounted; and
a lid HS (fig. 26) disposed on the rear surface of the semiconductor chip via a first adhesive layer BDhs (fig. 26), the lid HS (fig. 26) covering over the front surface of the wiring substrate ITP (fig. 26),
wherein the lid HS (fig. 26) includes a second side (see labeled fig. 26) extending in a first direction, the second side extending along the first side of the wiring substrate ITP (fig. 26),
wherein, in plan view, the second side of the lead includes a first cut-out portion (e.g. a first cut-out portion at the second side in labeled fig. 26), and
wherein, in plan view, the first capacitor (see labeled fig. 26) is disposed, on the first main surface of the wiring substrate, in the first cut-out portion of the second side of the lid HS (fig. 26).

    PNG
    media_image1.png
    576
    975
    media_image1.png
    Greyscale


	Nakagawa does not disclose the lid includes a first indent portion.
	However, Hanada discloses a semiconductor device comprising:  a lid (see labeled fig. 1) includes a first indented portion (see labeled fig. 1) as a first cut-out portion (see labeled fig. 1).

    PNG
    media_image2.png
    496
    801
    media_image2.png
    Greyscale


	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Nakagawa by having the lid includes the first indented portion as the first cut-out portion, as taught by Hanada, in order to increase the device functionality for the semiconductor package.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (U.S. 2017/0033038; hereinafter Nakagawa) in view of Hanada et al. (U.S. 2004/0166763) as applied to claim 1 above, and further in view of Tanaka (U.S. 2018/0158772).

Nakagawa in view of Hanada do not explicitly disclose wherein a thickness of the semiconductor chip is thinner than a thickness of the first capacitor in a thickness direction of the wiring substrate.
However, Tanaka discloses a device comprising: a thickness of the semiconductor chip 10 (fig. 1) is thinner than a thickness of the first capacitor 31 or 32 in a thickness direction of the wiring substrate 20 or 30 (fig. 1).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Nakagawa and Hanada by having the thickness of the semiconductor chip is thinner than the thickness of the first capacitor in the thickness direction of the wiring substrate, as taught by Tanaka, in order to provide a different application of the device structure.
Regarding claim 3, Nakagawa discloses that wherein the wiring substrate (see labeled fig. 1) includes a first external electrode (see labeled fig. 1) formed on the second main surface, wherein the semiconductor chip CHP2 includes a first electrode (see labeled fig. 1) arranged on the front surface, wherein the first capacitor CDC includes a first terminal pad (see labeled fig. 1) and a second terminal pad (see labeled fig. 1), wherein the first electrode of the semiconductor chip CHP2 is electrically connected with the first terminal pad of the first capacitor CDC, and wherein the second terminal pad (see labeled fig. 1) of the first capacitor CDC is electrically connected with the first external electrode of the wiring substrate (see labeled fig. 1).

    PNG
    media_image3.png
    604
    975
    media_image3.png
    Greyscale


	Regarding claim 4, Nakagawa discloses a second electrode (e.g. a plurality of electrodes) formed on the front surface of the semiconductor chip CHP2 (figs. 1 and 26); a second capacitor (e.g. the capacitor next to the first capacitor in labeled fig. 26) having a third terminal pad and a fourth terminal pad (e.g. the capacitor CDC in fig. 1 having 1st and 2nd terminal pads (see labeled fig. 1); thus, the second capacitor (fig. 26) having the third and fourth terminal pads) and mounted on the first main surface of the wiring substrate in the first cut-out portion of the Lid; and a second external electrode formed on the second main surface of the wiring substrate (e.g. the wiring substrate in figs. 1 and 26 having a plurality of external electrode formed at the bottom surface in figs. 1 and 26).  Nakagawa discloses the claimed invention except for the second electrode of the semiconductor chip is electrically connected with the third terminal pad of the second capacitor, wherein the fourth terminal pad of the second capacitor is electrically connected with the second external electrode of the wiring substrate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to 
Nakagawa as modified by Hanada don’t disclose a thickness of the second capacitor is greater than the thickness of the semiconductor chip in the thickness direction of the wiring substrate.
However, Tanaka discloses a device comprising: a first capacitor 31, a second capacitor 32; wherein a thickness of the second capacitor 32 (fig. 1) is greater than the thickness of the semiconductor chip 10 (fig. 1) in the thickness direction of the wiring substrate 20 or 30 (fig. 1).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Nakagawa and Hanada by having the thickness of the second capacitor is greater than the thickness of the semiconductor chip in the thickness direction of the wiring substrate, as taught by Tanaka, in order to provide a different application of the device structure.

Allowable Subject Matter
Claims 5-15 would be objected to as being dependent upon a rejected base claim if rewritten to overcome the 112 rejection as set forth in the Office Action, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 3/11/2021, with respect to the rejection(s) of currently amended claim(s) 1 under Nakagawa et al. (US 2017/0033038) have been fully 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DILINH P NGUYEN/Examiner, Art Unit 2894                     

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894